Opinion issued May 7, 2009
     











In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00292-CV




IN RE CONCEPCION MERCADO, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION 


By petition for writ of mandamus, relator, Concepcion Mercado, seeks relief
compelling the trial court to vacate its two orders requiring deposit of funds into the
court registry.  Alternatively, Mercado seeks vacation of one of the two orders that
requires a deposit of $10,302.05 into the court registry.          
We deny the petition for writ of mandamus.  
 
Per Curiam 
 
Panel consists of Justices Taft, Bland, and Sharp.